Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Abbey Lopez on July 21, 2021.

Amend claim 10 as follows:

Within line 1 of claim 10, delete the language, “claim 9”, and insert in its place,       --- claim 1 ---.


Applicants’ attention is directed to the Information Disclosure Statement and Statement of Reasons for Allowance made of record within the Notice of Allowability of July 19, 2021.  


Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/RABON A SERGENT/           Primary Examiner, Art Unit 1765